           Case 1:17-cv-00173-BRW-CSM Document 120 Filed 12/19/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NORTH DAKOTA
                                        WESTERN DIVISION

      Energy Transfer Equity, L.P., and Energy           )
      Transfer Partners, L.P.,                           )
                                                         )            Case No. 1:17-cv-00173
                             Plaintiffs,                 )
vs.                                                      )
                                                         )      DECLARATION OF JENNIFER
      Greenpeace International (aka “Stichting           )     RECINE IN SUPPORT OF MOTION
      Greenpeace Council”); Greenpeace, Inc.;            )      FOR EXTENSION OF TIME TO
      Greenpeace Fund, Inc.; Banktrack (aka              )                 SERVE
      “Stichting Banktrack”); Earth First!; Cody         )
      Hall; Krystal Two Bulls; Jessica Reznicek;         )
      Ruby Montoya; Charles Brown; and John and          )
      Jane Does 1-20,                                    )

                             Defendants.

      I, Jennifer S. Recine, pursuant to 28 U.S.C. § 1746, hereby declare and state as follows:

             1.      I am a member of the law firm Kasowitz Benson Torres LLP, counsel for Energy

      Transfer Equity, L.P. and Energy Transfer Partners, L.P. (collectively, “Plaintiffs” or “Energy

      Transfer”). I respectfully submit this declaration in support of Plaintiffs’ motion for an extension

      of time to serve Defendants Jessica Reznicek, Ruby Montoya, and Cody Hall. This declaration

      is based on my personal knowledge of Plaintiffs’ efforts to locate and serve these defendants and

      facts conveyed to me by Plaintiffs’ outside investigators.

             2.      Energy Transfer’s efforts to serve Ms. Reznicek, Ms. Montoya, and Mr. Hall up

      until November 5, 2018, are set forth in detail in the Declaration of Jennifer Recine, dated

      November 5, 2018 (ECF. No. 115) and the Declaration of Denise Vasquez, dated September 4,

      2018. (ECF No. 108).)

             3.      Plaintiffs’ efforts to locate and serve Ms. Reznicek, Ms. Montoya, and Mr. Hall

      are ongoing, but, despite Plaintiffs’ diligent efforts, defendants have evaded service to date.
     Case 1:17-cv-00173-BRW-CSM Document 120 Filed 12/19/18 Page 2 of 2



Since November 5, Plaintiffs have continued efforts to locate and serve these defendants. To

that end, private investigators employed by Plaintiffs have been working full time to track,

locate, and effect service upon defendants. Plaintiffs believe that defendant Hall is currently

residing on a Native American reservation, outside of range of service, and that defendants

Reznicek and Montoya are being provided safe harbor at a religious institution. Investigators

have been on site at these locations in order to serve these defendants when they leave the

respective premises.

       4.       As a result of the efforts described above, Plaintiffs were able to successfully

effect service on defendant Ms. Two Bulls on December 5, 2018. (ECF No. 116.) Upon being

served, Ms. Two Bulls acknowledged that she had been evading service. Plaintiffs believe that

service upon Ms. Two Bulls has led the remaining defendants to take additional steps to evade

service. Plaintiffs’ investigators believe that with an additional 45 days, service can be effected

on these defendants.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Signed this 19th day of December in New York, New York.




                                                      /s/ Jennifer S. Recine
                                                      Jennifer S. Recine




                                                 2
